DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. In particular, Applicant states (pp. 19) that Au does not teach selection from pairs of sequentially adjacent candidate identigens based on identigen pairing rules. Examiner respectfully disagrees.
Au measures semantic distance by the aggregate path length of weighted semantic links [0147]. The sequence of meaning nodes (i.e., sequentially adjacent identigens) representing the string of query symbol nodes with the minimum aggregate path length (i.e., identigen pairing rule) is chosen to represent the most likely meaning of the query (i.e., first entigen group) [0018].
Take for example the fig. 8F query “black bat eats fruit” of the instant specification. The “bat” symbol node is linked to two candidate meaning nodes “flying bat” and “baseball bat”. The aggregate path length between meaning nodes “flying bat” and “eats” is shorter than that between meaning nodes “baseball bat” and “eats”, since it is much more likely for animal “flying bat” to perform the act to “eat” in Au’s semantic network. Therefore the most likely meaning of the query is “flying bat eats fruit”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Au. US patent application 2003/0130976 [herein “Au”], in view of Chen et al. US patent application 2014/0358890 [herein “Chen”], and further in view of Tao et al. Time-Oriented Question Answering from Clinical Narratives Using Semantic-Web Techniques. LNCS 6497, 2010, pp. 241-256 [herein “Tao”].
Claim 1 recites “A method for execution by a computing device, the method comprises: accessing, utilizing each word of at least some words of a string of words of a query, only one node of at least one of a first knowledge database and a second knowledge database for each different meaning of one or more different meanings of the word to produce a plurality of sets of identigens, wherein each set of identigens includes a corresponding set of the one node for each different meaning of a particular word of the string of words, wherein each identigen of the set of identigens includes a meaning identifier for a particular different meaning of the one or more different meanings, an instance identifier that includes a particular spelling in a particular language for the particular word, and a time reference, wherein each meaning identifier associated with a particular set of identigens represents a different meaning of the one or more different meanings of a corresponding word, wherein a particular time reference of a particular identigen provides time information when a corresponding particular different meaning of the one or more different meanings is valid;”
Au uses a semantic network (i.e., first or second knowledge database) to automatically disambiguate a contextual meaning of natural language input streams of symbols. Au’s semantic network has 3 sets of nodes: (i) symbol nodes (i.e., instance identifiers) each representing a symbol (i.e., spelling in a language) in input streams (i.e., queries), (ii) meaning nodes (i.e., meaning identifiers) each representing a distinct meaning (i.e., one node for each different meaning), and (iii) context nodes; and nodes are connected by semantic links, e.g., a symbol node connected to its meaning node (i.e., identigen) [0018].
Claim 1 further recites “interpreting, based on identigen pairing rules indicated by only one direct link between directly adjacent nodes of the first knowledge database, pairs of sequentially adjacent identigens of adjacent sets of identigens of the plurality of sets of identigens to determine a first most likely meaning interpretation of the string of words and produce a first entigen group, wherein each entigen of the first entigen group corresponds to a selected identigen of one of the plurality of sets of identigens having a selected meaning of the one or more different meanings of a corresponding word that represents a first most likely meaning of the corresponding word of the at least some of the words of the string of words,”
Au’s semantic network (i.e., first knowledge database) has 3 sets of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query [0018]. In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next (i.e., direct link) in the query (Claim 16). Au measures semantic distance by the aggregate path length of weighted semantic links [0147]. The sequence of meaning nodes (i.e., sequentially adjacent identigens) representing the string of query symbol nodes with the minimum aggregate path length is chosen to represent the most likely meaning of the query (i.e., first entigen group) [0018].
Claim 1 further recites “wherein each entigen of the first entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of a corresponding selected identigen associated with the first entigen group,”
Au’s semantic network contains symbol nodes for natural language symbols, and meaning nodes that capture the meaning (i.e., conceivable and perceivable thing in space and time) of natural language symbols [0018].
Claim 1 further recites “wherein the first entigen group is a first most likely meaning of the string of words, wherein the first knowledge database includes a first plurality of records that link entigens having a first connected meaning,”
Using Au’s semantic network of nodes and semantic links (i.e., records), meaning nodes that are semantically the closest to the query symbol nodes are chosen to collectively represent the first most likely meaning of the query [0018].
Claim 1 further recites “wherein each selected identigen that has a meaning identifier that represents the first most likely meaning of the corresponding word favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent set of identigens in accordance with the identigen pairing rules of the first knowledge database;”
Au’s semantic network has 3 sets of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query [0018]. In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to the next in the query (Claim 16). Au measures semantic distance by the aggregate path length of weighted semantic links [0147]. The sequence of meaning nodes representing the string of query symbol nodes with the minimum aggregate path length is chosen (i.e., favored) to represent the most likely meaning of the query [0018].
Claim 1 further recites “interpreting, based on identigen pairing rules indicated by only one direct link between directly adjacent nodes of the second knowledge database, the pairs of sequentially adjacent identigens of the adjacent sets of identigens of the plurality of sets of identigens to determine a second most likely meaning interpretation of the string of words and produce a second entigen group, wherein each entigen of the second entigen group corresponds to a selected identigen of one of the plurality of sets of identigens having a selected meaning of the one or more different meanings of a corresponding word that represents a second most likely meaning of the corresponding word of the at least some of the words of the string of words,”
Au’s semantic network (i.e., second knowledge database) has 3 sets of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query [0018]. In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to the next in the query (Claim 16). Au measures semantic distance by the aggregate path length of weighted semantic links [0147]. The sequence of meaning nodes representing the string of query symbol nodes with the second minimum aggregate path length is chosen to represent the second most likely meaning of the query (i.e., second entigen group) [0018].
Claim 1 further recites “wherein each entigen of the second entigen group represents a single conceivable and perceivable thing in space and time that is independent of language and corresponds to a time reference of a corresponding selected identigen associated with the second entigen group,”
Au’s semantic network contains symbol nodes for natural language symbols, and meaning nodes that capture the meaning of natural language symbols [0018].
Claim 1 further recites “wherein the second entigen group is a second most likely meaning of the string of words, wherein the second knowledge database includes a second plurality of records that link entigens having a second connected meaning,”
Using Au’s semantic network of nodes and semantic links (i.e., records), meaning nodes that are semantically the second closest to the query symbol nodes are chosen to collectively represent the second most likely meaning of the query [0018].
Claim 1 further recites “wherein each selected identigen that has a meaning identifier that represents the second most likely meaning of the corresponding word favorably pairs with at least one corresponding sequentially adjacent identigen of an adjacent set of identigens in accordance with the identigen pairing rules of the second knowledge database;”
Au’s semantic network has 3 sets of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query [0018]. In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to the next in the query (Claim 16). Au measures semantic distance by the aggregate path length of weighted semantic links [0147]. The sequence of meaning nodes representing the string of query symbol nodes with the second minimum aggregate path length is chosen to represent the second most likely meaning of the query [0018].
Au does not disclose the claim element “time reference”; however, Tao teaches a semantic web ontology to model temporal information (i.e., time reference) in clinical narratives as nodes and semantics links (Tao: sec. 3, para. 1). A medical event is timestamped, and has a temporal relation with a time object. A time object in turn can be specialized into different temporal word senses, such as time period, time phase, time interval, or a pair of start/end time points (Tao: fig. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Tao. One having ordinary skill in the art would have found motivation to incorporate Tao’s temporal ontology in Au’s semantic network as context nodes and semantic links to capture the temporal dimension of query meaning.
Au does not disclose the claim element “second knowledge databases”; however, Chen teaches a question-answering (QA) framework that searches multiple types of knowledge databases (KBs) to generate multiple candidate answers to an input question (Chen: [0024]). One type of KB contains a collection of question-answer pairs (Chen: [0039]).
Au does not disclose the limitations
“generating a first preliminary query response based on the first entigen group;”
“generating a second preliminary query response based on the second entigen group; comparing the first and second preliminary query responses; and when the first preliminary query response and the second preliminary query response are divergent, resolving inconsistencies between the first and second preliminary query responses to produce a final query response.”
However, Chen meaning-matches the input question to stored questions to identify those with top similarity fuzzy scores, and returns (i.e., generates) the corresponding stored answers as the candidate answers (i.e., preliminary query responses) (Chen: [0078]). Chen evaluates multiple candidate answers from multiple KBs to generate (i.e., resolve inconsistencies) a final answer (i.e., final query response) to the query (Chen: [0009]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Chen. One having ordinary skill in the art would have found motivation to take advantage of Au’s semantic network in Chen’s QA framework, to increase the chance of finding semantically meaningful answers to a query, and to identify the best answer when there are multiple candidate answers.
Claims 7 and 13 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The method of claim 1, wherein the accessing, utilizing each word of the at least some words of the string of words of the query, the only one node of at the least one of the first knowledge database and the second knowledge database to produce the plurality of sets of identigens comprises: mapping each word of the at least some words of the string of words of the query to a set of entries of an identigen dictionary to identify a corresponding set of identigens of the plurality of sets of identigens.”
Au teaches claim 1, and represents semantic relationships directly in a semantic network dictionary [0132], augmented by parse tree of the query to capture contextual meaning [0171]. A symbol node (i.e., word) is connected (i.e., mapped) to the set of corresponding meaning nodes (i.e., identigens) via semantic links [0018].
Claims 8 and 14 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The method of claim 1, wherein the interpreting the plurality of sets of identigens to produce the first entigen group comprises: identifying alternative sequences of identigens for the plurality of sets of identigens, wherein an alternative sequence of identigens includes one identigen of each set of identigens of the plurality of sets of identigens, wherein each alternative sequence of identigens includes a unique combination of identigens;”
Au teaches claim 1, where the semantic network has 3 sets of nodes – symbol/meaning/context nodes – and nodes are connected by semantic links to capture various candidate meanings of words in the query [0018]. In particular, the query is represented in the semantic network as a linked list of symbol nodes corresponding to the sequence of words in the query, one node connecting to (i.e., pairing with) the next in the query (Claim 16). Each unique sequence (i.e., combination) of meaning nodes (i.e., identigens) that are semantically linked to the corresponding sequence of query symbol nodes is a candidate (i.e., alternative) meaning of the query [0018].
Claim 3 further recites “ranking the alternative sequences of identigens based on the first knowledge database and in accordance with the identigen pairing rules to identify a first alternative sequence of identigens that corresponds to a first most favorable identigen sequence ranking, wherein an identigen of the first alternative sequence of identigens corresponds to the selected identigen of one of the plurality of sets of identigens that represents the first most likely meaning of the corresponding word of the at least some of the words of the string of words; and establishing the first entigen group based on the first alternative sequence of identigens.”
Au measures semantic distance by the aggregate path length of weighted semantic links [0147]. The sequence of meaning nodes representing the string of query symbol nodes with the minimum aggregate path length is chosen (i.e., ranked first) to represent the most likely meaning of the query (i.e., first entigen group) [0018].
Claims 9 and 15 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The method of claim 3, wherein the generating the first preliminary query response based on the first entigen group comprises: locating a portion of the first knowledge database associated with the query based on the ranking of the alternative sequences of identigens; and applying query response logic to the first entigen group and to entigens of the portion of the first knowledge database utilizing relationships between the entigens of the portion of the first knowledge database to produce the first preliminary query response.”
Au teaches claim 3, but does not disclose this claim; however, Chen teaches a QA framework that searches multiple types of KBs to generate multiple candidate answers to an input question (Chen: [0024]). One type of KB contains a collection of question-answer pairs (Chen: [0039]). The input question (i.e., first entigen group) is meaning-matched to stored questions (i.e., portion of the knowledge database) to identify the one with the highest similarity fuzzy score, and the corresponding stored answer is returned (i.e., query response logic) as the candidate answer (i.e., first preliminary query response) (Chen: [0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Chen. One having ordinary skill in the art would have found motivation to take advantage of Au’s semantic network in Chen’s QA framework, to increase the chance of finding semantically meaningful answers to a query, and to identify the best answer when there are multiple candidate answers.
Claims 10 and 16 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The method of claim 1 further comprises: indicating that the first and second preliminary query responses are divergent by one or more of: detecting that a first quality level of the first preliminary query response is less than a minimum quality threshold level and that a second quality level of the second preliminary query response is greater than the minimum quality threshold level; detecting that the first quality level of the first preliminary query response is greater than the minimum quality threshold level and that the second quality level of the second preliminary query response is less than the minimum quality threshold level;”
Au teaches claim 1, but does not disclose this limitation; however, when there are multiple candidate answers (i.e., preliminary query responses) from multiple knowledge databases, Chen ranks all candidate answers and uses heuristic rules to pick the final answer, e.g., a candidate answer is picked if the similarity score (i.e., quality level) between the query and the stored question paired with the candidate answer is at least 80% (i.e., minimum quality threshold) (Chen: [0122]).
Claim 5 further recites “detecting that the first quality level of the first preliminary query response is less than the minimum quality threshold level and that the second quality level of the second preliminary query response is less than the minimum quality threshold level; and detecting that the first and second preliminary query responses are different.”
Au does not disclose this limitation; however, when no candidate answers are good enough (i.e., greater than the minimum quality threshold), Chen picks the final answer to be the one from a higher-priority source (Chen: [0122]), or the one with the highest fuzzy score (i.e., quality level) (Chen: [0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Chen. One having ordinary skill in the art would have found motivation to incorporate Chen’s method to rank multiple candidate answers from multiple knowledge databases, in Au’s QA framework, to increase the chance to find good answers to a query, and to identify the best answer from the candidate answers.
Claims 11 and 17 are analogous to claim 5, and are similarly rejected.

Claim 6 recites “The method of claim 5, wherein the resolving the inconsistencies between the first and second preliminary query responses to produce the final query response comprises one of: when the first quality level of the first preliminary query response is less than the minimum quality threshold level and the second quality level of the second preliminary query response is less than the minimum quality threshold level, the resolving of the inconsistencies includes: accessing the second knowledge database to obtain a portion of the second knowledge database; combining the portion of the second knowledge database with the first knowledge database to produce an updated first knowledge database; and processing the query using the updated first knowledge database to produce the final query response;”
Au teaches claim 5, but does not disclose this limitation; however, when no candidate answers are good enough, Chen collects all candidate question-answer pairs (i.e., updated first knowledge database), assigns a fuzzy score (i.e., quality level) to each pair, and picks the final answer to be the one associated the top-ranking pair (Chen: [0078]).
Claim 6 further recites “when the first quality level of the first preliminary query response is less than the minimum quality threshold level and the second quality level of the second preliminary query response is greater than the minimum quality threshold level, the resolving of the inconsistencies includes: selecting the second preliminary query response as the final query response; and”.
Au does not disclose this limitation; however, when there are multiple candidate answers (i.e., preliminary query responses) from multiple knowledge databases, Chen ranks all candidate answers and uses heuristic rules to pick the final answer, e.g., a candidate answer is picked if the similarity score (i.e., quality level) between the query and the stored question paired with the candidate answer is at least 80% (i.e., minimum quality threshold) (Chen: [0122]).
Claim 6 further recites “when the detecting that the first and second preliminary query responses are different, the resolving of the inconsistencies includes one of: selecting one of the first preliminary query response and the second preliminary query response as the final query response based on the first and second quality levels; and combining a first portion of the first preliminary query response and a second portion of the second preliminary query response as the final query response when a quality level of the final query response is more favorable than both of the first and second quality levels.”
Au does not disclose this limitation; however, Chen collects all candidate question-answer pairs (i.e., updated first knowledge database), assigns a fuzzy score (i.e., quality level) to each pair, and picks the final answer to be the one associated the top-ranking pair (Chen: [0078]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Au with Chen. One having ordinary skill in the art would have found motivation to incorporate Chen’s method to rank multiple candidate answers from multiple knowledge databases, in Au’s QA framework, to increase the chance to find good answers to a query, and to identify the best answer from the candidate answers.
Claims 12 and 18 are analogous to claim 6, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, McCann teaches semantic networks to represent knowledge in natural language and linguistics http://people.duke.edu/~mccann/mwb/15semnet.htm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        




/ALEX GOFMAN/Primary Examiner, Art Unit 2163